DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 11, Line 25 , filed 11/5/2021, with respect to claims 25-31 have been fully considered and are persuasive.  The Rejection under 35 U.S.C. 101 of 8/6/2021 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, and similarly in claims 19 and 25, have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 19, 24, 25, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy et al. ("Shimy" US 20110069940), and further in view of Francisco ("Francisco" US 9854297).

Regarding claim 1, Shimy teaches a method, comprising: 
building a usage profile for each of a plurality of different users of a media content delivery device that is useable by the different users to access a plurality of different content- providing entities, building the usage profile comprising: [Shimy – Para 0045, 0125, 0033, Fig. 7: teaches a user profile for each of a plurality of different users of a media device that is useable by different users to access a first content-providing service that does not distinguish between the plurality of different users.  Para 0037: teaches non-linear programming may include content from different media sources including on-demand media content (e.g. VOD), internet content (e.g. streaming media, downloadable media, etc), locally stored media content, etc.]
performing, for each of the plurality of different users: 
identifying one or more items of media content obtained from one or more of the plurality of different content-providing entities and watched by the user, and associating the identified one or more items of media content with the usage profile for the user; and [Shimy – Para 0040, 0126, 0134, 0147: teaches identifying one or more items of content obtained from the first content-providing and associating the identified one or more items of media content with the user profile for the user]
subsequent to the building step: 
identifying a user of the media content delivery device from among the plurality of different users; [Shimy – Para 0043, 0050: teaches identifying a user of the media device from among a plurality of different users]
obtaining the associated usage profile corresponding to the identified user, the associated usage profile identifying, for each of the plurality of different content- providing entities, one or more items of media content that have been obtained from the content-providing entity and watched by the identified user; and [Shimy – Para 0037, 0126, 0134, 0147: teaches obtaining the user profile corresponding to the identified user, the associated usage profile identifying, one or more items of media content that have been obtained from the content provider and watched by the identified user]
playing back to the identified user via the media content delivery device an item of media content identified in the associated usage profile and previously obtained from a first content-providing entity among the plurality of different content-providing entities by: [Shimy – Para 0128, 0161: teaches playing back an item of content identified in the associated usage profile to the identified user via the media device. Para 0137, 0140, 0148, 0150, 0171, Fig. 16, 20: teaches when user resumes playback of the content at the same device or different device, the user can continue/resume the playback the content previously obtained from one of the content sources]
identifying a point at which the identified user previously stopped watching the item of media content identified in the associated usage profile based on information included in the associated usage profile; [Shimy – Para 0137, 0140, 
determining that the item of media content in the associated usage profile is no longer available from the first content-providing entity; [Shimy – Para 0137, 0140, 0148, 0150, 0157, 0171, Fig. 16, 20: teaches detecting that the user is no longer within the detection region of the first media device, wherein the point of the interrupted/paused content will be stored] 
in response to determining that the item of media content in the associated usage profile is no longer available from the first content- providing entity, determining that the item of media content in the associated usage profile is available from a second content-providing entity among the plurality of different content-providing entities; and [Shimy – Para 0176, 0150, Fig. 16, 20: teaches providing an option to resume previously accessed second media content that was accessed by the second user, for example, at another device or any other device]
resuming playback of the item of media content identified in the associated usage profile at the identified point, [Shimy – Para 0172: teaches resuming playback of previously interrupted/paused content from the previous point based on usage data/profile from different device/entity]
Shimy teaches resuming playback of the item of media content in the associated usage profile at the identified point, but does not explicitly teach playback of the content from the second content-providing entity, wherein each of the first and second content-providing entities are one of an over-the-top (OTT) content providing service, an online digital media store, a cable television service provider, a satellite television service provider, or an audio content providing service.
 
However, Francisco teaches playback of the content  from the second content-providing entity, wherein each of the first and second content-providing entities are one of an over-the-top (OTT) content providing service, an online digital media store, a cable television service provider, a satellite television service provider, or an audio content providing service.  [Francisco – C9.L45-C10.L9, C8.L53-C9.L4: teaches the service entry device may determine the source from which the requested content will be retrieved. Wherein, the service entry device 201 may conduct one or more queries and searches to determine whether the requested content is available from an alternative source.  For example, if the request originally identified a satellite provider as the source, the service entry device 201 may determine that the same requested content is available from the cable company over a different external network, and may decide to retrieve the requested content from that alternative provider instead]
Shimy and Francisco are analogous in the art because they are from the same field of cable television [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify content playback in view of Francisco to playback from alternative sources for the reasons of improving user experience by retrieving content from a different source dependent upon the availability of the content. 

Regarding claim 9, Shimy and Francisco teaches the method of claim 1, wherein identifying the user of the media content delivery device comprises identifying the user of the media content delivery device based on at least one of:
a biometric identifier of the user; or
user input from the user [Shimy – Para 0050, 0060: teaches identifying a user or users using any suitable biometric recognition technique and input]

Regarding System claim 19 and 24 and Non-Transitory Computer Readable Medium claims 25 and 30, claim(s) 19, 24, 25, and 30 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 1 and 9. 
Therefore, claim(s) 19, 24, 25, and 30 is/are subject to rejections under the same rationale as applied hereinabove for claims 1 and 9.
[To note: Shimy - Para 0049: teaches control circuitry 304 executes instructions for a media guidance application stored in memory (i.e., storage 308)]

Claims 5, 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy and Francisco as applied to claim 1 above, and further in view of Mashimo ("Mashimo" US 20140115635).

Regarding claim 5, Shimy and Francisco teaches the method of claim 1, wherein the method further comprises identifying an unwatched item of media content based on the one or more items of media content identified in the associated usage profile, wherein identifying the unwatched item of media content comprises: [Shimy – Para 0126, 0068: teaches user's content access history and/or any other suitable preference indicator may be excluded, included, and/or modified when targeting content and/or determining probabilities for enjoyment of recommended content. Para 0125: teaches a user's profile indicates that the user generally enjoys action movies and generally dislikes comedies, a probability value regarding a new action movie may indicate that the user would probably enjoy the new action movie]
Shimy and Francisco do not explicitly teach searching a database of items of media content utilizing at least one search term associated with the one or more items of media content identified in the associated usage profile.

However, Mashimo teaches searching a database of items of media content utilizing at least one search term associated with the one or more items of media content identified in the associated usage profile. [Mashimo - Para 0055: discloses generating a relevant search term that is related to the search term designated by the user by using a past history of viewings of the user]. 
Shimy, Francisco, and Mashimo are analogous in the art because they are from the same field of delivering content [Para 0003]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimy and Francisco in view of Mashimo to improve user recommendations by generating search terms for the reasons of finding relevant content items based on user history. 


Regarding System claim 22 and Non-Transitory Computer Readable Medium claim 26, claim(s) 22 and 26 recite(s) limitations that is/are similar in scope to the limitations recited in claim 5. 
Therefore, claim(s) 22 and 26 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

Claims 6-8, 10, 21, 23, 27-29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy and Francisco as applied to claim 1 above, and further in view of Kalmes et al. ("Kalmes" US 20140150005).

Regarding claim 6, Shimy and Francisco do not explicitly teach claim 6.  However, Kalmes teaches the method of claim 1, wherein the method further comprises identifying an unwatched item of media content based on the one or more items of media content identified in the associated usage profile, wherein identifying the unwatched item of media content comprises: [Shimy – Para 0126, 
Shimy and Francisco do not explicitly teach searching a database of media content to obtain a set of unwatched items of media content 
filtering or ranking the unwatched items of media content in the set based on information included in the associated usage profile

However, Kalmes teaches searching a database of media content to obtain a set of unwatched items of media content  [Kalmes - Para 0015-0016, 0049: teaches searching service providers and obtaining matching users with media content they have not yet watched]; and
filtering or ranking the unwatched items of media content in the set based on information included in the associated usage profile [Kalmes - Para 0018, 0029: teaches ranking recommended content based on user’s viewing history and preferences]. 
Shimy, Francisco, and Kalmes are analogous in the art because they are from the same field of content recommendation [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimy and Francisco’s user profiles in view of Kalmes to content rankings for the 

Regarding claim 7, Shimy, Francisco, and Kalmes teaches the method of claim 6, wherein the filtering or ranking the unwatched items of media content in the set is based on at least one of:
whether the identified user possesses a subscription to a content-providing entity associated with each item of unwatched media content as specified by the associated usage profile;
a cost associated with each unwatched item of media content in the set;
a viewing history of the identified user as specified by the associated usage profile; [Kalmes - Para 0018: discloses a media content item that is a better match to the user’s viewing history and preferences than another media content may be assigned relatively higher ranking].
user preferences of the identified user as specified in the associated usage profile; or
an appropriateness for the identified user of each unwatched item of media content in the set. 
Shimy, Francisco, and Kalmes are analogous in the art because they are from the same field of content recommendation [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimy and Francisco’s user profiles in view of Kalmes to content rankings for the 

Regarding claim 8, Shimy and Francisco teaches the method of claim 1, wherein the method further comprises identifying an unwatched item of media content based on the one or more items of media content identified in the associated usage profile, wherein identifying the unwatched item of media content comprises: [Shimy – Para 0126, 0068: teaches user's content access history and/or any other suitable preference indicator may be excluded, included, and/or modified when targeting content and/or determining probabilities for enjoyment of recommended content. Para 0125: teaches a user's profile indicates that the user generally enjoys action movies and generally dislikes comedies, a probability value regarding a new action movie may indicate that the user would probably enjoy the new action movie]
Shimy and Francisco do not explicitly teach identifying an unwatched item of media content available from a third content-providing entity based on an item of media content that is associated with a fourth content-providing entity in the associated usage profile

However, Kalmes teaches identifying an unwatched item of media content available from a third content-providing entity based on an item of media content that is associated with a fourth content-providing entity in the associated usage profile [Kalmes – Para 0015, 0016, 0060, Fig. 1: teaches identifying media content that 
Shimy, Francisco, and Kalmes are analogous in the art because they are from the same field of content recommendation [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimy and Francisco in view of Kalmes to identifying content across several services for the reasons of improving content management by utilizing different content sources for content recommendations.

Regarding claim 10, Shimy and Francisco do not explicitly teach claim 10.  However, Kalmes teaches the method of claim 1, further comprising storing an identifier of the one or more items of media content that have been obtained from the one or more of the plurality of different content-providing entities and watched by the identified user in the associated usage profile. [Kalmes - Para 0015: discloses the content management service may provide a user interface for managing and accessing content from a number of different sources.  Fig. 1, Para 0036: suggests identifying preferences and viewing history data for media content (item104)].
Shimy, Francisco, and Kalmes are analogous in the art because they are from the same field of content recommendation [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimy and Francisco in view of Kalmes to identifying watched content for the reasons of improving user history accuracy by determining viewing stats of the content being viewed.

Regarding System claims 21 and 23 and Non-Transitory Computer Readable Medium claims 27-29 and 31, claim(s) 21, 23, 27-29, and 31 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 6, 7, 8 and 10. 
Therefore, claim(s) 21, 23, 27-29, and 31 is/are subject to rejections under the same rationale as applied hereinabove for claim 6, 7, 8 and 10.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy, Francisco, and Kalmes as applied to claim 10 above, and further in view of Shkedi (“Shkedi” US 20180146228).

Regarding claim 11, Shimy, Francisco, and Kalmes do not explicitly teach claim 11.  However, Shkedi teaches the method of claim 9, wherein the user input from the user includes a user profile identifier. [Shkedi - Para 0035: discloses a profile can include, e.g., a profile identifier or profile name, a username, or a login ID].
Shimy, Francisco, Kalmes, and Shkedi are analogous in the art because they are from the same field of television content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimy, Francisco, and Kalmes in view of Shkedi to include profile identifiers for the reasons of matching the profile to the login information.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAYCEE IMPERIAL/           Examiner, Art Unit 2426 



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426